office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b01 bhweaver presp-144515-13 uilc date date third party communication none date of communication not applicable to kelly h myers technical advisor passive_activity_losses real_estate small_business self-employed from laura c fields senior technician reviewer passthroughs special industries subject application of the qualifying taxpayer rules of sec_469 this chief_counsel_advice responds to your request for assistance on the application of the qualifying taxpayer rules of sec_469 this advice may not be used or cited as precedent issue do the qualification tests in sec_469 apply separately to each interest in rental real_estate of the taxpayer when the taxpayer does not elect to treat all of the taxpayer's interests in rental real_estate as a single rental real_estate activity under sec_1_469-9 conclusion no whether a taxpayer is a qualifying taxpayer within the meaning of sec_1_469-9 and sec_469 depends upon the rules for determining a taxpayer’s real_property trades_or_businesses under sec_1_469-9 and is not affected by an election under sec_1_469-9 facts an individual taxpayer tp owns two interests in rental real_estate property and property and also owns a real_property development trade_or_business tp does not make an election under sec_1_469-9 in the year at issue tp performs more than total hours of personal services on property property and the real presp-144515-13 property development trade_or_business and does not provide personal services in any other trades_or_businesses law and analysis sec_469 provides that except as provided in sec_469 the term passive_activity includes any rental_activity sec_469 provides that sec_469 shall not apply to any rental real_estate activity of a taxpayer for a taxable_year if the taxpayer meets the qualification test in sec_469 sec_469 provides the following requirements i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates an individual taxpayer who owns an interest in rental real_estate and also meets these requirements is commonly referred to as a real_estate_professional although the term used in sec_1_469-9 and c is qualifying taxpayer sec_469 provides that the term real_property_trade_or_business means any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business sec_1_469-9 provides additional guidance on the determination of a taxpayer’s real_property trades_or_businesses providing in part the determination of a taxpayer's real_property trades_or_businesses for purposes of meeting the definition of qualifying taxpayer is based on all of the relevant facts and circumstances a taxpayer may use any reasonable method of applying the facts and circumstances in determining the real_property trades_or_businesses in which the taxpayer provides personal services depending on the facts and circumstances a real_property_trade_or_business consists either of one or more than one trade_or_business specifically described in sec_469 under sec_1_469-9 and c only time spent in real_property trades_or_businesses in which the taxpayer materially participates under sec_1_469-5t counts towards meeting the requirements of being a qualifying taxpayer in the case of individuals sec_1_469-5t provides seven tests for material_participation in particular sec_1_469-5t provides that an individual will be treated as materially participating in an activity for a taxable_year if the individual participates in the activity for more than hours during such year under sec_469 and sec_1_469-9 if a taxpayer is a qualifying taxpayer for a taxable_year sec_469 does not apply to any rental real presp-144515-13 estate activity of the taxpayer instead a rental real_estate activity of a qualifying taxpayer is not a passive_activity for the taxable_year if the taxpayer materially participates in the activity in accordance with sec_469 each interest of the taxpayer in rental real_estate is treated as a separate activity for purposes of determining whether the taxpayer materially participates in the rental real_estate activity unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity under sec_1_469-9 therefore whether a taxpayer is a qualifying taxpayer within the meaning of sec_469 and sec_1_469-9 depends upon the rules for determining a taxpayer’s real_property trades_or_businesses under sec_1 d and is not affected by an election under sec_1_469-9 instead the election under sec_1_469-9 is relevant only after the determination of whether the taxpayer is a qualifying taxpayer however some court opinions while reaching the correct result contain language which may be read to suggest that the election under sec_1_469-9 affects the determination of whether a taxpayer is a qualifying taxpayer see for example jafarpour v comm’r tcmemo_2012_165 and hassanipour v comm’r t c memo however other court opinions recognize that the election under sec_1_469-9 is not relevant to the determination of whether a taxpayer is a qualifying taxpayer see for example trask v comm’r t c memo thus the first step here is to determine whether tp is a qualifying taxpayer under sec_469 pursuant to sec_1_469-9 tp has reasonably determined under the particular facts and circumstances that tp has a combined real_property_trade_or_business for purposes of sec_1_469-9 that includes property property and the real_property development trade_or_business under sec_1 5t a because tp spends more than qualifying hours on this real_property_trade_or_business tp materially participates in this real_property_trade_or_business therefore time spent on property property and the real_property development trade_or_business may count towards meeting the qualifications of sec_469 because tp owns an interest in rental real_estate and more than one-half of the personal services performed in trades_or_businesses by tp during the taxable_year are performed in real_property trades_or_businesses in which tp materially participates and tp performs more than hours of services during the taxable_year in real_property trades_or_businesses in which tp materially participates tp is a qualifying taxpayer within the meaning of sec_1_469-9 thus sec_469 does not apply to any rental real_estate activity of tp instead a rental real_estate activity of tp is not a passive_activity for the taxable_year if tp materially participates in the activity next once it is determined that tp is a qualifying taxpayer we must determine whether tp materially participates in tp’s rental_real_estate_activities to determine whether these are passive activities in accordance with sec_469 because tp has not made an election under sec_1_469-9 property and property are treated as separate rental_real_estate_activities thus tp must presp-144515-13 demonstrate material_participation in property and property separately in other words tp must separately meet one of the tests in sec_1_469-5t for each of property and property further pursuant to sec_1_469-9 tp’s participation in the real_property development trade_or_business is disregarded in determining whether tp materially participates in property and property if for example tp meets one of the tests in sec_1_469-5t for property but not for property property will be a nonpassive activity for the taxable_year and property will be a passive_activity for the taxable_year case development hazards and other considerations please call benjamin weaver or jaclyn goldberg of the office of associate chief_counsel passthroughs special industries at if you have any further questions sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
